       Case 2:21-cv-00186-SRB Document 29 Filed 03/29/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   State of Arizona, et al.,                          No. CV-21-00186-PHX-SRB
10                  Plaintiff,                          ORDER
11   v.
12   United States Department of Homeland
     Security, et al.,
13
                    Defendants.
14
            This matter comes before the Court on motion for leave for the ACLU, ACLU of
15
16   Arizona, and ACLU of Montana to file an amicus brief regarding Plaintiffs’ Motion for
17   Preliminary Injunction (Doc. 27).      Having reviewed the parties’ arguments and the
18
     proposed brief, the Court exercises its discretion to GRANT the motion. The Clerk of the
19
20   Court shall file in the amicus brief attached to this motion.

21                 Dated this 29th day of March, 2021.
22
23
24
25
26
27
28
